


110 HR 3743 IH: To declare certain children’s products containing lead to

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3743
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Waxman (for
			 himself, Mr. Carney,
			 Mr. Ellison, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To declare certain children’s products containing lead to
		  be banned hazardous substances.
	
	
		1.Ban on Children’s Products
			 Containing Lead
			(a)Banned Hazardous
			 SubstanceEffective 30 days
			 after the date of enactment of this Act, any children’s product containing more
			 than the amounts of lead set forth in subsection (b) shall be a banned
			 hazardous substance within the meaning of section 2(q)(1) of the Federal
			 Hazardous Substances Act (15 U.S.C. 1261(q)(1)).
			(b)Standard for
			 amount of leadThe amounts of lead referred to in subsection (a)
			 shall be—
				(1)600 parts per
			 million lead for any part of a product, effective 30 days after the date of
			 enactment of this Act;
				(2)250 parts per million lead for any part of
			 a product, effective 1 year after the date of enactment of this Act; and
				(3)100 parts per million lead for any part of
			 a product, effective 2 years after the date of enactment of this Act.
				(c)Commission
			 authority To revise the standard
				(1)More stringent
			 standardThe Consumer Product Safety Commission may revise the
			 standard set forth in subsection (b) to any lower amount of lead than is set
			 forth in such subsection that the Commission determines is feasible to
			 achieve.
				(2)Mandatory
			 reviewAfter the date that is 5 years after the date of enactment
			 of this Act, the Consumer Product Safety Commission shall, based on the best
			 available scientific and technical information, review and revise the standard
			 then effective to require the lowest amount of lead that the Commission
			 determines is feasible to achieve.
				(d)Definition of
			 Children’s ProductAs used in subsection (a), the term
			 children’s product means any consumer product marketed for use by
			 children under age 6, or whose substantial use by children under age 6 is
			 foreseeable.
			(e)Certain
			 Electronic Devices
				(1)Alternate
			 standardIf the Consumer Product Safety Commission determines
			 that it is not feasible for certain children’s products that are electronic
			 devices to attain the standard set forth in subsection (b) of (c), such
			 products shall be equipped with a child-resistant cover or casing that limits
			 exposure of and accessibility to the parts of the product containing such
			 amounts of lead.
				(2)Treatment as
			 consumer product safety ruleParagraph (1) shall be considered to
			 be a consumer product safety rule issued by the Consumer Product Safety
			 Commission under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
			 The Commission may establish a schedule by which such electronic devices shall
			 be in full compliance with the requirement of paragraph (1).
				(f)No preemption of
			 more protective State lawsNothing in this Act preempts any law or
			 ordinance of a State or political subdivision of a State containing a standard
			 for lead in children’s products that provides equal or greater protection to
			 consumers.
			
